Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 1 of 41

EXHIBIT A
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 2 of 41

CHRYSALIS RECORDS, INC.
9255 Sunset Boulevard
Suite 200
Los Angeles, California 90069

Dated: As of November 1, 1981

Heavy Waite, Inc.

c/o Robert Urband, Esq.
641 Lexington Avenue
New York New York 10002

Gentlemen:

The following shall constitute your and our agree-
ment with respect to your producing, recording and delivering
to us during the term of this contract master recordings
ambodying the performances of John Waite (hereinafter referred
to as "Artist") (hereinafter said master recordings are
sometimes referred to individually by the term "Master" and
collectively by the term "Masters"):

1. The term of this contract shall consist of an
initial term commencing as of the date hereof and continuing
until the date one (1) year after the date hereof or, unless
we shall otherwise notify you in writing, until the date one
hundred twenty (120) days after your delivery to us of the
Masters constituting the totality of your recording commitment
(as said term "recording commitment" is hereinbelow defined)
for such initial term, whichever date shall be later, and of
the additional renewal term or terms hereinafter provided.

2. (a) (i) During the initial term hereof, you
shall record and deliver to us, at a minimum,
sufficient Masters to constitute one (1) 12-inch,
33-1/3 rpm long-playing record, of no less than
thirty-three (33) minutes in duration (hereinafter
such a record is sometimes referred to by the term
"LP") plus, at our election, sufficient additional
Masters to constitute a second LP. The Masters
which you are required to produce, record and
deliver hereunder in accordance with the foregoing
are hereinafter sometimes referred to collectively
as "your recording commitment." You shall deliver
to us in accordance with all of the terms and
conditions hereof the Masters constituting the
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 3 of 41

first LP of your recording commitment for the
initial term and each renewal term hereof, if any,
not later than ninety (90) days after the commence-
ment of such initial term or renewal term. You
shall deliver to us in accordance with-all of the
terms and conditions hereof the Masters constituting
the second LP of your recording commitment, if

any, for the initial term and each renewal term
hereof, if any, not later than eight (8) months
after the commencement of such initial term or
renewal term.

(ii) If you shall fail to record and
deliver to us the Masters constituting the first
LP of your recording commitment for the initial
term or for any renewal term hereof within ninety
(90) days after the commencement of such term,
then, unless we shall notify you to the contrary
in writing, such term shall automatically be
extended for a period equal to the total number of
days which shall elapse from the end of such
ninety (90) day period to the date of delivery to
us of the Masters constituting such first LP.
Nothing contained in this subparagraph 2(a)(ii)
shall in any way limit any of our other rights or
remedies in connection with your failure to record
and deliver Masters hereunder as and when required
or to perform any of your other obligations
hereunder.

(b) Each Master shall embody the performance
of Artist as the sole featured artist of a single
musical composition previously unrecorded by Artist and
shall be recorded in its entirety at a recording studio
or studios. Accordingly, but without limiting the
generality of the foregoing, no Masters shall be
recorded in whole or in part at live concerts or other
live performances. Each LP recorded hereunder shall
embody no less than eight (8) musical compositions.

The musical compositions or other selections which
shall be embodied in the Masters, the individual
producer of the Masters, and all other individuals
rendering services in connection with the recording of
the Masters, the studio or studios at which the Masters
shall be recorded, and the dates of recording (hereinafter
sometimes referred to as the "Recording Elements")
shall be designated by you and shall be subject to our
reasonable approval. You shall advise us in writing of
the Recording Elements so designated by you prior to or
concurrently with your submission to us of the proposed
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 4 of 41

recording budget referred to in paragraph 3(a). If we
shall disapprove of any Recording Elements so designated
by you, then, subject’ to your availability, we shall
consult with you with respect thereto, but our decision
with respect thereto (including, at our election, our
designation of one or more Recording Elements in
substitution for any Recording Elements designated by
you and disapproved by us) shall be final. Each Master
shall be subject to our approval as technically satisfac-
tory for the manufacture and sale of phonograph records,
and, upon our request, you shall re-record any musical
compositions or other selection until a Master technically
satisfactory to us shall have been obtained.

(c) You shall not record hereunder nor shall
we be obligated to accept as applying toward the
fulfillment of your recording commitment Masters
constituting a so-called "multiple album" (i.e., a
single package containing two (2) or more LPs {or their
tape equivalent] which is sold as a single unit).
However, in the event you shall do so, and we shall so
accept such Masters hereunder, then, at our election,
for the purpose of calculating the number of Masters
which shall apply toward the fulfillment of your
recording commitment, such Masters shall be deemed to
be the equivalent of only one (1) LP.

(d) Any master recordings which are not
recorded or delivered in all respects in accordance
with the terms and provisions hereof shall not, unless
we otherwise consent in writing or (with respect only
to master recordings recorded in their entirety at a
recording studio or studios) unless we release such
master recordings on records hereunder, apply toward.
the fulfillment of your recording commitment. Further-
more, in the event we shall make any payments in respect
of any such master recordings which shall not have been
recorded or delivered in all respects in accordance
with the terms and provisions hereof, you shall, upon
our demand, promptly reimburse us for any such payments.
In the event you shall fail to so reimburse us, we
shall, in addition to all of our other rights or
remedies which we may have in such event, have the
right to deduct an amount equal to such payments from
any monies payable by us to you hereunder.

(e) In the event you or Artist shall for any
reason whatsoever (other than our refusal without cause
to allow you to do so or an event of force majeure
[e.g. your illness, a natural disaster, etc.]) delay
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 5 of 41

the commencement of, or be unavailable for, any recording
sessions hereunder, you shall, upon our demand, promptly
reimburse us for any expenses or charges actually
incurred or paid by us by reason thereof. In the event
you shall fail to so reimburse us, we shall, in addition
to all of our other rights or remedies which we may

have in such event, have the right to deduct an amount
equal to such expenses or charges from any monies

payable by us to you hereunder.

3. (a) Recording sessions for the Masters shall
be conducted under our recording license. No recording
sessions shall be commenced hereunder nor shall. any
commitments be made or costs incurred in connection
therewith unless and until a proposed recording budget
for the Masters to be recorded at such sessions shall
have been submitted by you in writing and approved in
writing by one of our officers. We shall not unreasonably
withhold our approval of a recording budget for any LP
of your recording commitment which is submitted in
accordance with the material terms and provisions
hereof; provided, that we shall not be deemed unreasonable
if we withhold our approval of such a recording budget
on grounds that the amount of such recording budget is
too high. You shall submit to us such proposed recording
budget no later than fourteen (14) days prior to the
first recording session for which such proposed recording
budget is submitted. We shali not be responsible for
any payments to any individuals rendering services in
connection with the recording of the Masters which
exceed union scale unless such excess and the proposed
recipient thereof are specified in said budget and
approved by us. We shall not be responsible for any
penalties incurred for late payments caused by your
delay in submitting union contract forms, report forms
or bills, unless we shall agree to pay said penalties,
in which case, they shall be deemed part of recording
costs. We shall pay the recording costs of the Masters
recorded at recording sessions conducted hereunder in
accordance with the terms and provisions hereof in an
amount not in excess of the recording budget therefor
approved in writing by one of our officers. We agree
that we shall not withhold our approval of a recording
budget for the first LP of your recording commitment
which does not exceed one hundred ten thousand dollars
($110,000), exclusive of the advance or fee payable to
the producer of such LP; provided such recording budget
is otherwise submitted in accordance with the material
terms and provisions hereof. In the event the recording
costs of the Masters constituting any LP of your recording
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 6 of 41

commitment shall exceed one hundred ten percent (110%)
of the approved budget therefor, you shall, upon our
demand, promptly reimburse us for all such excess
costs, and in the event you shall fail to do so, we
shall, in addition to all of our other rights and
remedies in such event, have the right to deduct an
amount equal to all such excess costs from any monies
payable by us to you hereunder.

(b) All union contract forms and report
forms for recording sessions hereunder, all bills
pertaining to such recording sessions, and all necessary
payroll forms (including, without Limitation, all.
necessary W-4 and other withholding tax forms) pertaining
to such recording sessions shall be submitted by you to
us within forty-eight (48) hours after each recording
session and in accordance with all applicable union
requirements so that we shall be able to make all
payroll payments without penalty for late payment.

(c) We shall make all minimum union scale
payments required to be made to Artist in connection
with your recording services hereunder. All such
payments, as well as all payments made by us to any
other individuals rendering services in connection with
the recording of the Masters, all other payments which
are made by us pursuant to any applicable law or regula-
tion or the provisions of any collective bargaining
agreement between: us and any union or guild (including,
without limitation, payroll taxes and payments to union
pension and welfare funds other than payments based on
record sales to the AF of M Music Performance Trust
Fund or Special Payments Trust Fund and the corresponding
AFTRA Funds), all amounts paid or incurred by us for
studio or hall rentals, tape, engineering, editing,
instrument rental and cartage, transportation, accommoda-
tions, immigration clearances, and so-called "per
diems" in respect of any individuals (including you and
Artist) rendering services in connection with the
recording of the Masters, together with any and all
other amounts paid or incurred by us in connection with
the recording of the Masters shall be recoupable from
royalties earned by you hereunder.

(ad) You shall deliver to us a two-track
stereo tape, and, upon our request, a monaural tape for
each Master. All original session tapes and any
derivatives or reproductions thereof shall also be
delivered to us or maintained at a recording studio or
ether location designated or reasonably approved by us,
iz. our name and subject to our control.
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 7 of 41

4. All master recordings embodying the performances
of Artist recorded during the term hereof, from the inception
of the recording thereof, and all phonograph records and
other reproductions made therefrom, together with the perform-
ances embodied therein and all copyrights therein and thereto,
and any and all renewals and extensions thereof shall be
entirely our property, free of any claims whatsoever by you,
Artist, or any other person, firm or corporation. For the
purposes hereof, you, Artist, and all other persons rendering
services in connection with such master recordings shall be
our employees for hire and all such master recordings shall
be works made for hire under the United States Copyright
Law. We shall, accordingly, have the sole and exclusive
right to copyright such master recordings, phonograph records,
or other reproductions, in our name, as the owner and author
thereof, and to secure any and all renewals and extensions
of such copyrights in our name. Nevertheless, you shall,
upon our request, execute and deliver to us and cause Artist
to execute and deliver to us any assignments of copyright
(including renewals and extensions thereof) in and to such
master recordings as we may reasonably deem necessary, and
you and Artist hereby irrevocably appoint us your and Artist's
attorney-in-fact for the purpose of executing such assignments
in your and Artist's name. Without limitation of any of the
foregoing, we and/or our designees shall have the exclusive
worldwide right in perpetuity to manufacture, sell, distribute
and advertise phonograph records or other reproductions
(visual and nonvisual) embodying such master recordings, to
lease, license, convey or otherwise use or dispose of such
master recordings by any method now or hereafter known, in
any field of use, to release phonograph records or other
reproductions embodying such master recordings under any
trademarks, trade-names or labels, to perform such phonograph
records or other reproductions publicly, and to permit the
public performance thereof by radio or television broadcast,
or any other method now or hereafter known, all upon such
terms and conditions as we may approve, and to permit any
other person, firm or corporation to do any or all of the
foregoing or we may refrain from doing any or all of the
foregoing. Notwithstanding the foregoing, we agree that our
initial release in the United States of each LP of your
recording commitment shall be on one of our then-current
top-line labels.

5. -We shall have the worldwide right in perpe-
tuity to use and to permit others to use your and Artist's
name (both legal and professional, and whether presently or
hereafter used by you and Artist), likeness, other identifi-
cation of Artist, and biographical material concerning
Artist, and the name and likeness of any producer rendering
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 8 of 41

services in connection with the master recordings recorded

by Artist during the term hereof, for purposes of trade, and
otherwise without restriction, in connection with such

Master recordings, the phonograph records derived therefrom,
and our record business and record-related products. We
shall have the further right to refer to you during the term
hereof by your legal or professional name as our exclusive
recording artist and you shall cause Artist in his activities
in the entertainment field to use all reasonable efforts to

be billed and advertised during the term hereof as our
exclusive recording artist. The rights granted to us pursuant
to this paragraph with respect to your and Artist's name,
likeness, other identification and biographical material
concerning Artist shall be exclusive during the term hereof
and non-exclusive thereafter. Accordingly, but without
limiting the generality of the foregoing, you shall not
during the term hereof authorize or permit any person, firm,
or corporation other than us to use your or Artist's legal

or professional name or your or Artist's likeness in connection
with the advertising or sale of phonograph records.

6. Conditioned upon your and Artist's full and
faithful performance of all of the material terms and provi-
sions hereof, you shall be paid in respect of the sale by us
or our licensees of phonograph records embodying the Masters
recorded hereunder and in respect of any other exploitation
by us or our licensees of such Masters, the following royalties
upon the terms hereinafter set forth:

(a) (i) In respect of records sold in the
United States or the United Kingdom in the form of
dises, and in respect of records sold by us in the
United States or by our affiliated company in the
United Kingdom in the form of pre-recorded tapes
(including reel-to-reel tapes, cartridges and cassettes)
er other recorded devices (other than discs), we shall
pay you a royalty at the rate of eleven percent (11%)
of the suggested retail list price from time to time of
such records; and (ii) in respect of records sold by
our licensees in the United States or by the licensees
of our affiliated company in the United Kingdom in the
form of pre-recorded tapes (including reel-to-reel
tapes, cartridges and cassettes) or other recorded
devices (other than discs), we shall pay you a royalty
at the rate of one-half (1/2) of the aforementioned
royalty rate based upon the suggested retail list price
from time to time of such records.

(b) In respect of records sold outside of
the United States and the United Kingdom we shall pay
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 9 of 41

you a royalty at the rate of eight percent (8%) of the
suggested retail list price from time to time of such
records.

(c) Notwithstanding any of the foregoing:

(i) the royalty rate in respect of
records sold through any direct mail or mail order
distribution method (including, without limitation,
record club distribution), and/or sold through
retail stores in conjunction with special radio or
television advertisements (including, without
limitation, records of the type presently dis-
tributed by K-Tel) shall be one-half (1/2) of the
net royalty which we shall receive from any licensee
distributing such records;

(ii) the royalty rate in respect of the
sale of records on a mid-priced record line shall
be three-fourths (3/4) of the otherwise applicable
royalty rate as calculated in accordance with the
foregoing provisions and the royalty rate in
respect of the sale of records on a budget record
line or low-priced record line shall be one-half
(1/2) of the otherwise applicable royalty rate as
calculated in accordance with the foregoing
provisions; provided, that we shall not sell any
LP of your recording commitment hereunder on a
budget record line in the United States prior to
the date eighteen (18) months after our initial
release of such LP;

(iii) the royalty rate in respect of
records sold for use as premiums or in connection
with the sale, advertising, or promotion of any
other product or service shall, with respect to
such records sold by us, be one-half (1/2) of the
otherwise applicable royalty rate as calculated in
accordance with the foregoing provisions, and
shall be based upon the price received by us for
such records sold by us, and, with respect to such
records sold by our licensees, shall be one-half
(1/2) of the net royalty which we shall receive from
any licensee distributing such records and shall
be based upon the price utilized by our licensees
in accounting to us for such records sold by our
licensees;

(iv) the royalty rate in respect of
records sold to the United States Government, its
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 10 of 41

subdivisions, departments or agencies (including
records sold for resale through military facili-
ties), and in respect of records sold to educational
institutions or libraries, shall be one-half (1/2)
of the otherwise applicable royalty rate as calcu-
lated in accordance with the foregoing provisions;
and

(v) the royalty rate in respect of

Masters licensed by us for phonograph record use
on a flat-fee basis and for all other types of use
(other than phonograph record use) on a flat-fee
or royalty basis shall be an amount equal to fifty
percent (50%) of the net fiat fee or net royalty,
as the case may be, received by us in respect of
each such use.

(d) Notwithstanding any of the foregoing, no
royalties shall be payable on records furnished as free
or bonus records to members, applicants, or other
participants in any record club or other direct mail
distribution method; on records distributed for pro-
motional purposes to radio stations, television stations
or networks, record reviewers, or other customary
recipients of promotional records; on so-called "promo-
tional sampler" records; on records sold as scrap or as
so-called "cut-outs" (it being understood that we shall
not sell any LP of your recording commitment as "cut-
outs" in the United States unless such LP shall have
been previously deleted from our catalogue); and on
records distributed on a so-called "“no-charge" or
"free" basis (such as, but not limited to, records
commonly described in the record industry as "free-
goods" or "freebies") or sold at less than fifty percent
(SO%) of their regular wholesale price to distributors,
subdistributors, dealers, or others, whether or not the
recipients of such records are affiliated with us and
whether or not such records are intended for sale by
the recipients thereof. We agree that our policy with
respect to the shipment of records hereunder on a
no-charge basis for sale by the recipients thereof
shall be consistent with our then current generally
applicable company policy. At present our such policy
with respect to shipments of records on a no-charge
basis for. sale by the recipients thereof is as follows:

(i) With respect to 33-1/3 rpm and
45 rpm single records, thirty (30) such records
are distributed on a no-charge basis for sale by
the recipients thereof for every one hundred (100)
such records sold;
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 11 of 41

(ii) With respect to long playing records,
twenty (20) such records are distributed on a
no-charge basis for sale by the recipients thereof
for every one hundred (100) such records sold; and

(iii) With respect to both 33-1/3 rpm and
45 rpm single records and long playing records,
additional records are distributed on a no-charge
basis for sale by the recipients thereof from time
to time in connection with so-called "special
sales plans" or similar programs of limited duration.

(e) Notwithstanding any of the foregoing,
royalties in respect of records sold at a discount to
distributors, subdistributors, dealers, or others,
whether or not affiliated with us (except for records
sold at less than fifty percent (50%) of their regular
wholesale price, for which no royalties are payable
hereunder) shall be reduced in the same proportion as
the regular wholesale price of such records is reduced
on such sales.

(£) Notwithstanding any of the foregoing:

(i) for purposes of computing royalties
there shall be deducted from the suggested retail
list price (or other applicable price, if any,
upon which royalties are calculated) of phonograph
records hereunder an amount equal to any excise,
sales, value added, or comparable or similar
taxes;

(ii) for purposes of computing royalties,
there shall be deducted from the suggested retail
list price (or other applicable price, if any,
upon which royalties are calculated) of phonograph
records hereunder, an amount equal to ten percent
(10%) thereof for 45 rpm single records packaged
in color or other special printed sleeves, and for
long playing or extended play records in disc form
packaged in our standard "singlefold" album jackets
without any special elements (such as, but not
limited to, inserts or attachments); fifteen
percent (15%) thereof for all other long playing
or extended play records in disc form; and twenty
percent (20%) thereof for reel-to-reel tapes,
cartridges, cassettes or other recorded devices
(other than discs);

10
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 12 of 41

(iii) royalties shall be computed and
paid upon one hundred percent (100%) of net sales
for which we have received payment or credit
against an advance previously received by us;
provided, however, that if any licensee distributing
records hereunder through record clubs or other
methods of mail order distribution shall compute
and pay royalties to us in respect of such records
on less than one hundred percent (100%) of net
sales, your royalties hereunder with respect to
such records shall be computed and paid on the
same percentage of sales as such licensee shall
utilize in computing and paying to us royalties in
respect of such records; and

(iv) records distributed in the United
States by any of our affiliated branch wholesalers
shall be deemed sold for the purposes of this
contract only if sold by any such affiliated
branch wholesaler to one of its independent third
party customers.

(g) Notwithstanding any of the foregoing:

(i) the royalties payable to you hereunder
with respect to any phonograph record embodying
Masters hereunder together with other master
recordings shall be computed by multiplying the
otherwise applicable royalty rate by a fraction,
the numerator of which shall be the number of
selections contained on the Masters hereunder
which are embodied on such photograph record and
the denominator of which shall be the total number
of selections embodied on such phonograph record;
and

(ii) the royalty payable to you here-
under and the recording costs hereunder with
respect to any Master recorded hereunder by Artist
jointly with any other artist or musician to whom
we are obligated to pay a royalty in respect of
such Master shall be computed by multiplying the
otherwise applicable royalty rate and recording
costs by a fraction, the numerator of which shall
be one (1) and the denominator of which shall be
the sum of one (1) and the total number of such
other artists or musicians whose performances are
embodied thereon.

ll
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 13 of 41

7. (a) Statements as to royalties payable
hereunder shall be sent by us to you on or before the
thirtieth day of September for the semiannual period
ending the preceding June 30th and on or before the
3lst day of March for the semiannual period ending the
preceding December 3lst, together with payment of

- accrued royalties, if any, earned by you hereunder
during such semiannual period, less all advances and
charges under this contract. We shall have the right
to retain, as a reserve against charges, credits, or
returns, such portion of payable royalties as shall be /
reasonable in our best business judgment. Each such
reserve shall be fully liquidated not later than upon
our submission to you of the third semiannual accounting
statement following that upon which such reserve was
initially established. We agree that returns of records
hereunder in the United States shall be pro-rated among
records sold and records distributed on a "no-charge”"
basis for sale by the recipients thereof in the same
proportion as such records were initially invoiced.

(b) No royalties shall be payable to you in
respect of sales of records by any of our licensees
until we have received payment therefor or credit
therefor against an advance previously received by us.
Sales by any such licensees shall be deemed to have
occurred in the semiannual accounting period during
which such licensees shall have rendered to us account-
ing statements for such sales.

(c) Royalties in respect of the sale of
records outside of the United States shall be based
upon the suggested retail list price from time to time
of such records in the country of manufacture, the
country of sale, the country of import or the country
of export, as we shall be paid (it being understood
that if there are no suggested retail list prices of
records in any particular country, then for the purposes
of computing royalties hereunder, the prices of records
in such country generally regarded as the equivalent
thereof, provided we are paid thereon, shall be deemed
the suggested retail list prices of such records) and
shall be computed in the national currency in which we
are paid by our licensees, shall be credited to your
royalty account hereunder at the same rate of exchange
as we are paid, and shall be proportionately subject to
any transfer or comparable taxes which may be imposed
upon our receipts. In the event we shall not receive
payment in United States dollars in the United States
in respect of any such sales, royalties in respect

12
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 14 of 41

thereof shall not be credited to your royalty account
hereunder. We shall, however, if we are able to do so,
accept such payments in foreign currency and deposit in
a foreign bank or other depository, at your expense, in
such foreign currency, such portion thereof, if any, as
shall equal the royalties which would have actually
been payable to you hereunder in respect of such sales
had such payments been made to us in United States
dollars in the United States and we shall notify you
thereof promptly. Deposit as aforesaid shall fulfill
our royalty obligations hereunder as to such record
sales.

(d) You shall be deemed to have consented to
all royalty statements and all other accountings
rendered by us hereunder and each such royalty statement
or other accounting shall be conclusive, final, and
binding, shall constitute an account stated, and shall
not be subject to any objection for any reason whatsoever
unless specific objection in writing, stating the basis
thereof, is given by you to us within two (2) years
after the date rendered. No action, suit, or proceeding
of any nature in respect of any royalty statement or
other accounting rendered by us hereunder may be main-
tained against us unless such action, suit, or proceeding
is commenced against us in a court of competent jurisdic-
tion within two (2) years after the date rendered.

(e) We shall maintain books of account
concerning the sale of phonograph records hereunder.
You, or a certified public accountant, in your behalf,
may, at your sole expense, examine our said books
relating to the sale of records hereunder (but exclud-
ing any of our books or records relating to the manu-
facture of records hereunder) solely for the purpose of
verifying the accuracy thereof, only during our normal
business hours and upon reasonable written notice. Our
such books relating to any particular royalty statement
may be examined as aforesaid only within two (2) years
after the date rendered and we shall have no obligation
to permit you to so examine our such books relating to
any particular royalty statement more than once. The
rights hereinabove granted to you shall constitute your
sole and exclusive rights to examine our books and
records. .

(£) All monies paid to you or Artist or on
your or Artist's behalf or to or on behalf of any
person, firm or corporation representing you or Artist,
other than royalties payable pursuant to this contract,

13
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 15 of 41

shall constitute advances recoupable from any sums
payable under this contract, unless we otherwise consent
in writing.

(g) We shall have the right to deduct from
any amounts payable to you hereunder such portion
thereof as may be required to be deducted under the
applicable provisions of the California Revenue and
Taxation Code or under any other applicable statute,
regulation, treaty or other law, or under any applicable
union or guild agreement, and you shall promptly execute
and deliver to us such forms and other documents as may
be required in connection therewith.

(h) Each payment required to be made by us
to you pursuant to this contract, other than union
scale payments pursuant to paragraph 3 hereof, shall,
at our election, be made by a single check payable to
you.

(i) Notwithstanding anything to the contrary
contained in this contract, other than for the purpose
of paragraph 8(a) below, mechanical copyright royalties
shall not constitute "royalties" or "monies" hereunder,
and accordingly, except as otherwise provided in para-
graph 8(a) below, advances and other charges against
your royalties or other monies payable to you hereunder
shall not be charged against mechanical copyright
royalties payable to you hereunder.

8. (a) All selections recorded in any Masters
hereunder which are written or composed by you or
Artist, in whole or in part, alone or in collaboration
with others, or which are owned or controlled, in whole
or in part, directly or indirectly, by you, Artist, or
any person, firm or corporation in which you or Artist
have a direct or an indirect interest (herein referred
to as "Controlled Compositions") are hereby licensed to
us for the United States and Canada at the applicable
royalty rates set forth below per selection on the
basis of records sold, less returns and credits, except
that no copyright royalties shall be payable in respect
of any records for which no royalties are payable
pursuant to paragraph 6 hereof:

(i) Two and three-fourths cents ($.0275)
for each Controlled Composition with respect to
records sold in the United States and two cents
($.02) Canadian for each Controlled Composition
with respect to records sold in Canada.

14
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 16 of 41

(ii) Notwithstanding the foregoing, the
maximum aggregate copyright royalty rate payable
by us in respect of any long-playing record album
hereunder containing one (1) or more disc records
or the tape equivalent, regardless of the number
of selections contained thereon, shall be twenty-
seven and one-half cents ($.275) with respect to
records sold in the United States and twenty cents
($.20) Canadian with respect to records sold in
Canada and the maximum aggregate copyright royalty
rate payable by us in respect of any 33-1/3 rpm or
45 rpm single record hereunder, regardless of the
number of selections contained thereon, shall be
five and one-half cents ($.055) with respect to
records sold in the United States and four cents
($.04) Canadian with respect to records sold in
Canada. Accordingly, in the event the actual
aggregate copyright royalty rate which we shall be
required to pay in respect of any long-playing
record album or any single record hereunder shall
exceed the applicable maximum aggregate copyright
royalty rate hereinabove specified, then the
aggregate copyright royalty rate for the Controlled
Compositions, if any, contained thereon shall be
reduced by an amount equal to such excess. If the
actual aggregate copyright royalty rate which we
shall be required to pay in respect of any such
long-playing record album or single record, as the
case may be, shall, even as reduced in accordance
with the immediately preceding sentence, still
exceed the applicable maximum aggregate copyright
royalty rate hereinabove specified, then we shall
have the right, at our election, in addition to
all of our other rights or remedies which we may
have in such event, to deduct an amount equal to
the additional payments required to be made by us
as a result thereof from any monies payable to you
hereunder.

(iii) No copyright royalties shall be
payable in respect of Controlled Compositions
which are arrangements of selections in the public
domain. In the event, however, that any such
arranged version has a new title and entirely
(substantially) different lyrics or a substantial
addition of melodic material (as determined in
accordance with the standards of the applicable
performing rights society (ASCAP or BMI)), then,
notwithstanding anything to the contrary contained
herein, such arranged version shall be licensed to

15
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 17 of 41

us at a copyright royalty to be calculated by
taking the rate applicable with respect to Controlied
Compositions hereunder and multiplying such rate
by the percentage utilized by the applicable
performing rights society or organization (ASCAP

or BMI) in determining the credits to be given to
the publisher of such arranged version for public
performance of the work; provided, however, that
you shall furnish to us a copy of the letter from
such performing rights society or organization
setting forth the percentage of the otherwise
applicable credit which the publisher shall receive
for such public performances. In the event you
fail to provide us with such letter from the
performing rights society or organization, we

shall not be obligated to pay any copyright royalty
with respect to any such arranged version.

(iv) Any assignment made of the owner-
ship or copyrights in or the rights to license or
administer the use of any Controlled Compositions
shall be subject to the terms and provisions
hereof.

(v) (a) In the event that during the
term hereof the minimum compulsory statutory
mechanical copyright royalty rate in effect pursuant
to the United States Copyright Act shall increase
to more than two and three-quarters cents ($.0275),
then, with respect to any Controlled Composition
embodied in a Master initially released on records
hereunder subsequent to the date such increase
becomes effective, the rate set forth in subpara-
graph 8(a)(i) above for each such Controlled
Composition embodied upon records both manufactured
and sold in the United States after the date such
increase becomes effective shall be the greater of
two and three-quarters cents ($.0275) or three-
quarters (3/4) of such increased rate, and the
maximum aggregate copyright royalty rates set
forth in subparagraph 8(a)(ii) for records both
manufactured and sold in the United States after
the date such increases become effective embodying
solely such Masters shall be the product of [A]
ten (10) and [B] the greater of two and three-
quarters cents ($.0275) or three-quarters (3/4) of
such increased rate, and the product of [A] two
(2) and [B] the greater of two and three-quarters
cents ($.0275) or three-quarters (3/4) of such
increased rate, with respect to long-playing

16
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 18 of 41

that:

record albums and with respect to 33-1/3 rpm or 45
rpm single records, respectively.

(v) (b) In the event that during the
term hereof the minimum compulsory mechanical
copyright royalty rate in effect pursuant to the
Canadian Copyright Act shall increase to more than
two cents Canadian ($.02), then, with respect to
any Controlled Composition embodied in a Master
initially released on records hereunder subsequent
to the date such increase becomes effective the
rate set forth in subparagraph 8(a)(i) for each
such Controlled Composition embodied upon records
both manufactured and sold in Canada after'the
date such increase becomes effective shall be the
greater of two cents Canadian ($.02) or three-
quarters (3/4) of such increased rate, and the
maximum aggregate copyright royalty rates set
forth in subparagraph 8(a)(ii) for records both
manufactured and sold in Canada after the date
such increase becomes effective embodying solely
such Masters shall be the product of [A] ten (10)
and [B] the greater of two cents Canadian ($.02)
er three-quarters (3/4) of such increased rate,
and the product of [i] two (2) and [B] the greater
of two cents Canadian ($.02) or three-quarters
(3/4) of such increased rate with respect to long-
Playing record albums and with respect to 33-1/3
rpm or 45 rpm single records, respectively.

(b) You shall, upon our request, cause to be
issued to us mechanical licenses for all selections
recorded in any Masters hereunder which are not Controlled
Compositions. Such mechanical licenses as you shall
cause to be issued to us shall be at rates and upon
terms no less favorable to us than those contained in
the then current standard mechanical license issued by
The Harry Fox Agency, Inc.

9. You hereby warrant, represent, and agree

(a) Neither you nor Artist are under any
disability, restriction, or prohibition, whether contra-
ctual or otherwise, with respect to your right to
execute this contract, to grant the rights granted by
you to us hereunder, to perform each and every term and
provision hereof, and to record each and every selection
recorded by Artist hereunder. In this regard, you
specifically warrant and represent that no selection

17
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 19 of 41

recorded by Artist hereunder is or shall be subject to

any re-recording or other restrictions pursuant to any

other agreement to which you or Artist are or have been
Party or by which you or Artist are otherwise bound.

(b) During the term of this contract you and
Artist shall become and remain members in good standing
of any appropriate labor union or unions with which we
may at any time have an agreement lawfully requiring
such union membership.

(c) All recording sessions with respect to
the: Masters shall be conducted in all respects in
accordance with the then current AF of M Phonograph
Record Labor Agreement, the then current AFTRA Code for
the Phonograph Industry, and the then current agreements
with all other unions having jurisdiction over the
recording of the Masters.

(ad) No Controlled Compositions nor any other
selections, materials, ideas, or other properties
furnished or selected by you or Artist and embodied or
contained in or used in connection with the Masters or
the packaging or advertising for phonograph records
hereunder will violate or infringe upon any common law
or statutory right of any person, firm or corporation,
including, without limitation, contractual rights,
copyrights, and rights of privacy.

(e) There are no recordings embodying your
performances which have not heretofore been commercially
released in the United States on phonograph records
except for recordings owned by us and in our possession.

. (f£) Neither you nor Artist shall at any
time, directly or indirectly, give or offer to give any
consideration of any kind to any radio or television
station or network, to any employee thereof, or to any
person, firm, or corporation controlling or influencing
the programming of such station for the purpose of
securing the broadcast or promotion of any records
hereunder.

(g) Except as otherwise specifically provided
herein, we shall have no obligation hereunder or otherwise
to pay any person, firm, or corporation any amounts in
connection with the recording or exploitation of the
Masters.

18
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 20 of 41

10. (a) You hereby warrant and represent that
you now have the exclusive right to Artist's recording
services under a valid and binding recording contract
(hereinafter referred to as the "Recording Contract"),
and that you shall continue to have such exclusive right
during the term hereof (including any renewals or
extensions). We shall have and you hereby grant to us
all rights acquired and to be acquired under the Recording
Contract which are necessary or desirable to enable us
to enjoy our rights hereunder. You shall, for our
express benefit, require the performance by Artist of
said contractual obligations, so as to enable us to
enjoy the rights granted to us by you hereunder. You
hereby further warrant and represent you shall not
offer, convey or deliver any Masters or other recordings
featuring Artist to any party other than us and that
you shall not release Artist from any term or provision
of the Recording Contract or modify or amend any term
or provision of the Recording Contract, if such release,
amendment or modification would adversely affect our
rights hereunder, agree to any termination of the
Recording Contract, fail to exercise any renewal or
extension option with respect thereto, breach or cause
a breach of the Recording Contract, permit Artist to
perform for the purpose of making phonograph records
for any party other than us, all during the term hereof
(including any renewals or extensions). You hereby
authorize us to enforce the provisions of the Recording
Contract against Artist directly either in our name or
in your name. You agree that in the event you or
Artist shall breach the Recording Contract, or the
Recording Contract shall expire or terminate, we shall
have the right to enter into an agreement directly with
Artist upon the same terms and provisions as contained
herein. You shall promptly, upon our request, deliver
to us a signed copy or a photocopy of the Recording
Contract.

(b)- Concurrently with the execution hereof,
you shall cause Artist to execute and deliver to us an
inducement letter in the form of Exhibit A attached
hereto (hereinafter referred to as the "Inducement
Letter"). If by reason of your default hereunder or
otherwise, including, without limitation by reason of
subparagraph 10(a) above or Paragraph 2 of the Inducement
Letter, we shall enter into a recording agreement
directly with Artist, our obligations to you hereunder
shall be automatically suspended until it is determined
by final, non-appealable judgment or written settlement
agreement whether you are entitled to Artist's recording

13
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 21 of 41

services as required hereunder. If and when you are
determined to have been entitled to Artist's services

as aforesaid, such suspension shall thereupon be termin-
ated and we shall pay to you any amounts withheld

during such suspension, less any amounts paid by us to
Artist during such suspension, and any master recordings
recorded by Artist during such suspension shall be

deemed Masters recorded hereunder. If and when you are
determined not to have been entitled to Artist's services
as required hereunder, the term hereof shall be deemed

to have terminated as of the date the suspension commenced
and recordings made directly for us by Artist during

such suspension shall be and remain our sole and exclu-
sive property, free from any claims by any person, firm
or corporation including you. During any such period

of suspension, any extension of the term of the agreement
between us and Artist shall likewise extend the current
period of the term of this agreement. The exercise of
any option under our agreement with Artist or the
election by us of any Masters pursuant to our agreement
with Artist shall be deemed an exercise of the correspond-
ing Masters or an exercise of the corresponding option
hereunder under paragraphs 2 and 20 hereof.

(c) In the event you shall become bankrupt,
or insolvent, or if your solvency shall be threatened,
or if you shall attempt to assign this contract or any
part thereof, this contract shall terminate and we
shall have the right to enter into a recording agreement
directly with Artist upon the terms contained herein
and in the Inducement Letter, and all of our obligations
to you hereunder shall terminated. Your solvency shall
be deemed threatened in the event that a proceeding under
the bankruptcy or insolvency laws of any state, territory,
or country is commenced by, for or against you, or you
attempt to assign, mortgage, or pledge all or substan-
tially all of your assets for the benefit of your
creditors, or if any of the Masters are levied upon or
attached or seized pursuant to any lien, attachment,
garnishment, execution, distraint, notice of assignment
or other process of law.

(dad) You warrant and represent that you shall
pay to Artist any and all royalties or other compensation
which may- be payable to Artist by reason of the manufac-
ture and sale throughout the world of records embodying
master recordings recorded hereunder or by reason of
any other exploitation of such master recordings. You
hereby further warrant, represent and agree that pursuant
to the Recording Contract during each calendar year of

20
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 22 of 41

the term hereof (whether or not such term has been
suspended or extended) each member of Artist is guaranteed
to receive compensation of not less than Six Thousand
Dollars ($6,000) per annum in respect solely of the
services rendered under the Recording Contract and
hereunder by each member of Artist, and that the Record-
ing Contract provides that in the event the California
Code of Civil Procedure Section 526 and/or the California
Civil Code Section 3423 (Fifth) is amended or supplemented
to provide that the minimum compensation per annum

under an enforceable personal services contract entered
into prior to the effective date of such amendment

shall be a sum greater than Six Thousand Dollars ($6,000)
per annum, that the applicable provision of the’ Recording
Contract provides for automatic amendment such that

each member of Artist shall be guaranteed to receive
Payment per annum in respect solely of the services
rendered under the Recording Contract and hereunder in
an amount that the applicable amended law specifies.
Hereinafter said Six Thousand Dollars ($6,000.00) or
other minimum compensation is referred to as “Minimum
Compensation." In the event, for any reason whatsoever,
you shall fail to pay to each member of Artist the
applicable Minimum Compensation per annum during the
term of this agreement, whether or not said term is
extended or suspended, we shall have the right to pay

to each member of Artist an amount which when added to
the amount (if any) so paid to each member of Artist by
you shall equal the applicable Minimum Compensation per
annum during the term of this agreement and you shall
promptly reimburse us for any such payments. In the
event you shall fail to do so, we shall have the right
to deduct an amount equal to such payments from any
monies payable by us to you hereunder or under any |
other agreement between you or Artist and us or our
affiliates. You and we acknowledge and agree that the
foregoing provisions of this paragraph and the aforesaid
provisions of the Recording Contract are intended to be
interpreted and shall be construed so as to comply with
the provisions of California Civil Code Section 3423
(Fifth) concerning the availability of injunctive

relief to prevent the breach of a contract in writing
for the rendition or furnishing of personal services.

You and we further acknowledge that this contract is an
agreement to furnish personal services as is described
in Section 3423 (Fifth) of the California Civil Code.

11. (a) During the term of this contract, neither

you nor Artist shall enter into any agreement or make
any commitment which would materially interfere with your

21
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 23 of 41

or Artist's performance of any of the terms and provisions
hereof nor shall you cause, authorize or knowingly
permit Artist to perform or render any master recordings
for any person, firm, or corporation other than us.
After the expiration or termination of the term of this
contract, you shall not prior to the later of the
following dates produce or cause, authorize or knowingly
permit Artist to perform for any person, firm, or
corporation other than us, for the purpose of making
phonograph records or master recordings, any selection
which shall have been recorded hereunder or under any
other agreement relating to your recording services to
which we were a party: (i) the date five (5) years
subsequent to the date on which such selection shall
have been last recorded by you hereunder, or (ii) the
date two (2) years subsequent to the expiration or
termination of the term of this contract (such later
date in respect of any such selection being hereinafter
sometimes referred to as the "Restriction Date").

(b) Neither you nor Artist shall at any time
manufacture, distribute, or sell or authorize the
manufacture, distribution, or sale by any person, firm,
er corporation other than us of phonograph records
embodying (i) any performance rendered by Artist during
the term of this contract, or (ii) any performance
rendered by Artist after the expiration or termination
of the term of this contract of a selection recorded
hereunder if such performance shall have been rendered
prior to the Restriction Date applicable thereto.
Furthermore, neither you nor Artist shall record or
authorize or knowingly permit to be recorded for any
purpose any such performance without in each case
taking reasonable measures to prevent the manufacture,
distribution, or sale at any time by any person, firm,
or corporation other than us of phonograph records
embodying such performance. Specifically, but without
limiting the generality of the foregoing, if during the
term of this contract Artist shall perform any selection
for the purpose of making transcriptions for radio or
television or soundtracks for motion pictures, or if,
after the expiration or termination of the term of this
contract, Artist performs for any such purpose any
selection recorded hereunder prior to the Restriction
Date applicable thereto, Artist will do so only pursuant
to a written contract containing an express provision
that neither such performance nor any recording thereof
will be used directly or indirectly for the purpose of
making phonograph records. Upon our request, you shall
promptly deliver to us a copy of the pertinent provisions

22
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 24 of 41

of each such contract and you shall cause Artist to
cooperate fully with us in any controversy which may
arise or litigation which may be instituted relating to
our rights pursuant to this paragraph.

12. You expressly acknowledge that your and
Artist's services hereunder are of a special, unique, and
intellectual character which gives them peculiar value, and
that in the event of a breach by you or Artist of any term,
condition, or covenant hereof, we will be caused irreparable
injury. You expressly agree that in the event you shall
breach any provision of this contract, we shall be entitled
to injunctive relief and/or damages, as we may deem appropri-
ate, in addition to any other rights or remedies available
to us, and we shall have the right to recoup any such damages
resulting from any such breach from any monies which may be
payable to you hereunder.

; 13. You hereby agree to and do hereby indemnify,
save, and hold us harmless from any and all damages, liabili-
ties, costs, losses and expenses (including legal costs and
attorneys’ fees) arising out of or connected with any claim,
demand, or action by a third party which is inconsistent
with any of the warranties, representations, or covenants
made by you in this contract and which results in a final
judgment or is settled with your prior written consent. You
agree to reimburse us, on demand, for any payment made by us
at any time with respect to any such damage, liability,
cost, loss or expense to which the foregoing indemnity
applies. We shall notify you of any such claim, demand, or
action promptly after we have been formally advised thereof.
Pending the determination of any such claim, demand, or
action, we shall have the right, at our election, to withhold
payment of any monies otherwise payable to you hereunder;
provided, that we shall liquidate any such withheld amount
if litigation with respect to the claim or demand in respect
of which we are withholding such amount is not commenced
during the period of the statute of limitations applicable
to such claim or demand.

14. (a) Notwithstanding anything to the contrary
contained herein, you agree that recording sessions for
any LP hereunder shall not be commenced by you nor
shall the commencement of any such recording sessions
be requested by us sooner than three (3) months after
the delivery to us, in accordance with all the terms
and conditions hereof, of the Masters constituting the
immediately preceding LP delivered hereunder.

23
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 25 of 41

(b) We shall have the right, at our election,
to suspend the running of the term of this contract and
our obligations hereunder upon written notice to you if
for any reason whatsoever Artist's voice or Artist's
ability to perform as an instrumentalist shall become
impaired or if you or Artist shall refuse, neglect, or
be unable to comply with any of your material obligations
hereunder, or if as a result of an Act of God, accident,
fire, labor controversy, riot, civil commotion, act of
public enemy, Law, enactment, rule, order, or act of
any government or governmental instrumentality, failure
of technical facilities, failure or delay of transporta-
tion facilities, illness or incapacity, or other cause
of a similar or dissimilar nature not reasonably within
our control or which we could not by reasonable diligence
have avoided, we are materially hampered in the recording,
manufacture, distribution, or sale of phonograph records
or our normal business operations become commercially
impractical. Such suspension shall be for the duration
of any such event or contingency, and, unless we notify
you to the contrary in writing, the term hereof (whether
the initial term or any renewal term hereof) during
which such event or contingency shall have commenced
shall be automatically extended by such number of days
as equal the total number of days of any such suspension.
During any such suspension you shall not authorize or
permit Artist to render services as a recording artist
to any other person, firm, or corporation. Notwithstand-
ing the foregoing, no suspension of the term hereof
pursuant to this paragraph 14(b) shall continue for
more than six (6) consecutive months unless caused by
your breach of this contract or by events affecting a
substantial portion of the United States record industry.

(c) In the event Artist's voice or Artist's
ability to perform as an instrumentalist shall become
materially impaired or if you or Artist shall refuse,
neglect, or be unable to comply with any of your material
obligations hereunder, then we shall have the right, at
our election, in addition to any other rights or remedies
which we may have in such event, to terminate this
contract upon written notice to you and shall thereby
be relieved of any and all obligations hereunder except
our obligations with respect to Masters recorded hereunder
prior to such termination.

15. Artist shall, upon our request, appear on
dates and at film studios or other locations designated by
us upon reasonable notice to you for the filming, taping, or
other permanent fixation of audio-visual reproductions of

24
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 26 of 41

Artist's performances of selections recorded hereunder. In
connection therewith, we or our designee will make a payment
to you for the services to be performed at the rate of
applicable union scale, which such payment shall constitute
an advance recoupable from royalties earned by you hereunder.
If Artist is required to travel in connection with such
audio-visual reproductions of his performances, we shall pay
or reimburse you for the reasonable costs of travel, accommo-
dations and transportation incurred by Artist in connection
therewith.

16: We shall have the right, at our election, to
assign any of our rights hereunder, in whole or in part, to
any subsidiary, affiliated, or related company, or to any
person, firm, or corporation owning or acquiring a substantial
portion of our stock or assets. You shall not have the
right to assign any of your rights hereunder.

17. All notices to be given to you hereunder and
all statements and payments to be sent to you hereunder
shall be addressed to you at the address set forth on page 1
hereof or at such other address as you shall designate in
writing from time to time. All notices to be given to us
hereunder shall be addressed to us at the address set forth
on page 1 hereof or at such other address as we shall designate
in writing from time to time. All notices shall be in
writing and shall either be served by personal delivery (to
an officer of our company if to us), registered or certified
mail, or telegraph, all charges prepaid. Except as otherwise
provided herein, such notices shall be deemed given when
personally delivered, mailed or delivered to a telegraph
office, all charges prepaid, except that notices of change
of address shall be effective only after the actual receipt
thereof. A copy of each notice to us shall be simultaneously
sent to Mitchell, Silberberg & Knupp, 1800 Century Park
East, ‘Los Angeles, California 90067, Attn: Richard I. Leher,
Esq. A courtesy copy of each notice to you shall be simultane-
ously sent to Robert Urband, Esq., 640 Lexington Avenue, New
York, New York, 10022.

18. (a) This contract sets forth the entire
understanding of the parties hereto relating to the
subject matter hereof. No modification, amendment,
waiver, termination or discharge of this contract or of
any of the terms or provisions hereof shall be binding
upon either of us unless confirmed by a written instru-
ment signed by you and by a duly authorized officer of
our company. No waiver by you or us of any term or
provision of this contract or of any default hereunder
shall affect your or our respective rights thereafter

25
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 27 of 41

to enforce such term or provision or to exercise any
right or remedy in the event of any other default,
whether or not similar.

(b) If any provision of this contract shall
be held void, voidable, invalid, or inoperative, no
other provision of this contract shall be affected as a
result thereof, and, accordingly, the remaining provisions
of this contract shall remain in full force and effect
as though such void, voidable, invalid, or inoperative
provision had not been contained herein.

(c) Except where otherwise expressly provided
in this contract, neither party hereto shall be deemed
to be in breach of any of its obligations hereunder
unless and until the other party shall have given us
specific written notice by certified or registered
mail, return receipt requested, of the nature of such
breach and the notified party shall have failed to cure
such breach within thirty (30) days after receipt of
such written notice. The foregoing shall not apply to
those provisions of this contract relating to exclusivity,
to your product delivery requirements hereunder, or to
your and Artist's re-recording restrictions.

(d) Wherever your approval or consent is
required hereunder, such approval or consent shall not
be unreasonably withheld. We may require you to
formally give or withhold such approval or consent by
giving you notice requesting same and by furnishing you
with the information or material in respect of whicn
such approval or consent is sought. You shall give us
written notice of your approval or disapproval or of
your consent or non-consent within five (5) days after
such notice is sent and in the event of your disapproval
or non-consent, such notice shall contain the specific
reasons therefor. Your failure to give notice as
aforesaid shall be deemed to be consent or approval, as
the case may be, with respect to the matter submitted.
In the event the word "you" includes members of a
group, then, at our election, any member of the group
shall have the right to give approval or consent on
behalf of the entire group.

.(e) Nothing herein contained shall consti-
tute a partnership or a joint venture between you and
us. Neither party hereto shall hold itself out contrary
to the terms of this paragraph, and neither you nor we
shall become liable for any representation, act, or
omission of the other contrary to the provisions hereof.

26
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 28 of 41

This contract shall not be deemed to give any right or
remedy to any third party whatsoever unless said right
or remedy is specifically granted by us in writing to
such third party.

(f) The provisions of any applicable collec-
tive bargaining agreement between us and any labor
organization which are required by the terms of such
agreement to be included in this contract shall be
deemed incorporated herein as if such provisions were
expressly set forth in this contract.

(g) In the event of any action, suit, or
proceeding arising from or based upon this contract
brought by either party hereto against the other, the
prevailing party shall be entitled to recover from the
other its attorneys' fees in connection therewith in
addition to the costs of such action, suit, or proceeding.

(h) Except as otherwise provided in this
contract, all rights and remedies herein or otherwise
shall be cumulative and none of them shall be in
limitation of any other right or remedy.

(i) This contract has been entered into in
the State of California, and its validity, construction,
interpretation and legal effect shall be governed by
the laws of the State of California applicable to
contracts entered into and performed entirely within
the State of California.

(j) This contract shall not become effective
until signed by you and countersigned by a duly authorized
efficer of our company.

19. As used in this contract the terms "record"
or "phonograph record" shall mean any device, whether now
known or unknown, on or by which sound may be recorded for
later transmission to listeners, whether embodying sound
alone, or sound synchronized with or accompanied by visual
images, including, without limitation, discs of any speed or
size, reel-to-reel tapes, cartridges, cassettes, or other
prerecorded tapes; the term "master recording" shall mean
any original recording of sound, whether embodying sound
alone or sound synchronized with or accompanied by visual
images, which may be used in the recording, production,
and/or manufacture of phonograph records, together with any
derivatives thereof (other than phonograph records); the
term "selection" shall mean a single musical composition,
medley, poem, story, or similar work; the term "recording

27
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 29 of 41

costs" shall mean those costs and expenses referred to in
paragraph 3(c) hereof; the term "delivery to us", or words

of similar connotation used in connection with master
recordings or Masters shall mean delivery for mastering, to

a studio or other facility designated or approved by us, of
fully mixed, leadered, sequenced and equalized 15 i.p.s.
master tapes in proper form for the production of the parts
necessary to manufacture phonograph records therefrom and
delivery to us at our offices in Los Angeles, California of
all consents, approvals, copy information, credits and other
material required by us to release phonograph records
embodying such master recordings and to manufacture album
covers or other packaging therefor; the term "mid-priced
record line" shall mean a record line or label the records

of which bear a suggested retail list price in the country

in question in excess of sixty six and two thirds percent |
(66-2/3%) and less than eighty percent (80%) of the suggested
retail list price in such country of top-line records on
which recordings of the majority of our artists are initially
released in such country; the term "budget record line" or
"low-priced record line" shall mean a record line or label
the records of which bear a suggested retail list price in
the country in question which is sixty six and two thirds
percent (66-2/3%) or less of the suggested retail list price
in such country of top-line records on which recordings of
the majority of our artists are initially released in such
country; the term "net royalty" shall mean the gross royalty
received by us from a licensee in respect of record sales,
less an amount equal to any monies required to be paid by us
in respect of such record sales in the form of contributions
to the American Federation of Musicians Special Payments
Trust Fund or Music Performance Trust Fund, or any similar
fund, or in the form of mechanical royalties to the copyright
proprietors (or their designees) of the musical compositions
embodied in such records; and the term "net sales" shall

mean gross sales less returns and credits of any nature.
Notwithstanding anything to the contrary contained herein,
the royalty rates provided for in paragraph 6 hereof shall
not apply to video-discs, video-cassettes and other audio-
visual devices; as to such devices, you and we shall negotiate
in good faith as to the rates to be paid therefor and, if we
are unable to agree, the matter shall be decided by arbitra-
tion in Los Angeles in accordance with the Rules of Commercial
Arbitration of the American Arbitration Association.

20. You hereby grant to us four (4) separate
options, each to renew the term of this contract for a term
which shall commence upon the expiration of the immediately
preceding initial term or renewal term, as applicable, and
which shall continue until the date eighteen (18) months

28
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 30 of 41

after the commencement date of such renewal term or until
one hundred twenty (120) days after your delivery to us in
accordance with all the terms and cenditions hereof of the
Masters constituting your recording commitment for such
renewal term, whichever date shall be later. Such renewal
terms shall run consecutively, beginning at the expiration
of the initial term, all upon the same terms and conditions
applicable to the initial term except as otherwise specified
herein. Each option may be exercised only by giving you
written notice of our election to exercise such option at
any time prior to the commencement of the renewal term for
which such option is exercised.

21. (a) You shall be solely responsible for and
shall pay any and all royalties or other sums which may
be payable to any producer of any of the Masters in
respect of the recording and production thereof, the
manufacture and sale of phonograph records embodying
such Masters, and any other exploitation of such
Masters.

(b) (i) Notwithstanding anything to the
contrary contained herein, we may, with your prior
written approval, (but shall not be obligated to)
enter into an agreement directly with any producer
of any of the Masters which provides for the
payment by us, rather than you, of royalties or
other compensation payable to such producer in
respect of such Masters. In such event, we shall
have the right to deduct any royalties payable by
us to any such producer in respect of such Masters
from any and all royalties or other monies payable
to you hereunder.

(ii) Notwithstanding the foregoing:

{A] if the royalty rate in respect
of sales of full price LPs on our top line
label embodying solely newly recorded Masters
in the United States contained in our agreement
with the producer of any such LP equals or
exceeds four percent (4%) of the suggested
retail list price of such LP, then on sales
of such LP in the United States on which we

- are obligated hereunder to pay you a royalty
of eleven percent (11%) (or a reduced or pro-
rated portion thereof) we shall not deduct
from the royalties or other sums payable to
you hereunder one-half of one percent (.5%)
(or a correspondingly reduced or pro-rated

29
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 31 of 41

portion thereof) of the royalty payable to
such producer on such sales; and

{B] if the royalty rate in respect
of sales of full price LPs on our top line
label embodying solely newly recorded Masters
in the United Kingdom contained in our agree-
ment with the producer of any such LP equals
or exceeds four percent (4%) of the suggested
retail list price of such LP, then on sales
of such LP in the United Kindgom on which we
are obligated hereunder to pay you a royalty
of eleven percent (11%) (or a reduced or pro-
rated portion thereof), we shall not deduct
from the royalties or other sums payable to
you hereunder one-half of one percent (.5%)
(or a correspondingly reduced or pro-rated
portion thereof) of the royalty payable to
such producer on such sales.

(iii) Furthermore, and subject to the
limitations set forth in the immediately preceding
subparagraph, for the purpose of the recoupment of
any advances or charges against royalties under
this contract, the royalty rates hereunder,
contained in paragraph 6 hereof, with respect to
such Masters shall be deemed reduced in the amount
of the applicable royalty rates with respect to
such Masters which are contained in our agreement
with such producer. Moreover, in the event that
any advances or fees which are paid by us to any
such producer shall not be recouped in whole by us
from royalties payable to such producer, then we
shall have the right to-recoup such advances or
fees from any monies payable to you hereunder.

22. Notwithstanding anything to the contrary
contained herein:

(a) (i) [A] in the event the aggregate net
sales through normal distribution channels in
the United States of any particular LP
(including dise and tape), computed separately
LP by LP, embodying only newly recorded
-Masters hereunder shall exceed five hundred
thousand (500,000) units, then the royalty
rate pursuant to paragraph 6(a)(i) hereof
shall be increased to twelve percent (12%)
only with respect to net sales through
normal distribution channels in the United

30
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 32 of 41

States of such LP in excess of five hundred
thousand (500,000) units but not in excess of
one million (1,000,000) units; and

(B] in the event the aggregate net
sales through normal distribution channels in
the United States of any particular LP
(including disc and tape), computed separately
LP by LP, embodying only newly recorded
Masters hereunder shall exceed one million
(1,000,000) units, then the royalty rate
pursuant to paragraph 6(a)(i) hereof shall be
increased to thirteen percent (13%) only with
respect to net sales through normal distribution
channels in the United States of such LP in
excess of one million (1,000,000) units.

(ii) [A] In the event the aggregate net
sales through normal distribution channels in
the United Kingdom (including Eire) of any
particular LP (including dise and tape),
computed separately LP by LP, embodying only
newly recorded Masters hereunder shall exceed
one hundred thousand (100,000) units, then
the royalty rate pursuant to paragraph 6(a)(i)
hereof shall be increased to twelve percent
(12%) only with respect to net sales through
normal distribution channels in the United
Kingdom of such LP in excess of one hundred
thouand (100,000) units, but not in excess of
three hundred thousand (300,000) units; and

{[B] In the event the aggregate net
sales through normal distribution channels in
the United Kingdom (including Eire) of any
particular LP (including disc and tape),
computed separately "LP by LP, embodying only
newly recorded Masters hereunder shall exceed
three hundred thousand (300,000) units, then
the royalty rate pursuant to paragraph 6(a)(i)
hereof shall be increased to thirteen percent
(13%) only with respect to net sales through
normal distribution channels in the United
States of such LP in excess of three hundred

. thousand (300,000) units.

(iii) In the event the aggregate net
sales through normal distribution channels outside
the United States and the United Kingdom (including
Eire) of all LPs of your recording (including disc

31
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 33 of 41

and tape), computed cumulatively, embodying only
newly recorded Masters hereunder shall exceed one
million (1,000,000) units, then commencing upon
the expiration of the semiannual period during
which the aggregate net sales through normal
distribution channels outside the United States
and the United Kingdom of such LPs exceed such
level the royalty rate pursuant to paragraph 6(b)
hereof shall be increased to nine percent (9%)
only with respect to net sales through normal
distribution channels outside the United States
and the United Kingdom of such LP in excess of one
million (1,000,000) units.

(b) An increase in the royalty rate pursuant
to paragraph 6(a)(i) hereof or the royalty rate pursuant
to paragraph 6(b) hereof by reason of the foregoing
provisions of this paragraph shall not result in the
increase in any other royalty rates contained in
paragraph 6. Accordingly, and without limiting the
generality of the foregoing, for the purpose of computing
any royalty rates pursuant to paragraph 6 which are ;
based on the royalty rate contained in paragraph 6(a) (i)
or the royalty rate contained in paragraph 6(b), the
provisions of this paragraph shall be disregarded. As
used in this paragraph, the term "net sales through
normal distribution channels shall refer to net sales
of records hereunder through our or our licensees'
customary distributors for resale through record or
other retail stores for which a royalty is payable
hereunder. Accordingly, and without limiting the
generality of the foregoing, such term shall exclude
records sold or distributed in the manner set forth in
paragraphs 6(a)(ii), 6(c); or 6(d) hereof.

: 23. (a) Promptly after the execution hereof, we
shall pay you the sum of Fifty Thousand Dollars ($50,000)
as the advance for the first LP of your recording
commitment. Promptly after your commencement of recording
sessions for each LP of your recording commitment,

other than the first LP of your recording commitment,

in accordance with the material terms and provisions
hereof, we shall pay you one-half (1/2) of the Recording
Advance for such LP set forth in the immediately following
schedule... Promptly after your delivery to us of the
Masters constituting each LP of your recording commitment,
other than the first LP of your recording commitment,

if such Masters are produced, recorded and delivered in
all material respects in accordance with the material
terms and conditions hereof, we shall pay you one-half

32
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 34 of 41

(1/2) of the Recording Advance for such LP set forth in
the immediately following schedule. All sums paid by
us pursuant to this paragraph 22 shall constitute
advances recoupable by us from any and all royalties
payable to you hereunder.

 

LP of your Recording Recording
Commitment Term Advance

Second LP Initial Term § 30,000
(if any)

Each LP° First Renewal Term $ 60,000
Each LP Second Renewal Term §$ 80,000
Each LP Third Renewal Term $100,000
Each LP Fourth Renewal Term $120,000

(b) In the event the aggregate net sales
through normal distribution channels in the United
States of the first LP of your recording commitment
(including dise and tape), computed separately LP by
LP, embodying only newly recorded Masters hereunder
shall exceed two hundred fifty thousand (250,000)
units, (hereinafter referred to as the "Requisite U.S.
NDC net sales") during the first nine (9) months after
our release of such LP, then promptly after we determine
that the Requisite U.S. NDC net sales have been attained
we shall pay you as an advance recoupable from any and
all royalties payable to you hereunder the amount by
which Twenty-Five Thousand Dollars ($25,000) exceeds
the Aggregate Stipend (as defined in paragraph 25(a)
below) theretofore paid by us. As used in this paragraph,
the term "net sales through normal distribution channels"
shall have the same meaning accorded such term in
paragraph 22 hereof and, without limiting the generality
of the foregoing, shall not include any record sales in
respect of which a reserve is retained.

. 24. You warrant, represent and agree that we
shall have the right to secure life and/or disability insur-
ance at our expense and for our benefit with respect to Artist.
In connection with the foregoing, you agree to cause Artist
to submit to up to two (2) reasonable examinations as may be
required by any insurance company with whom we shall wish to
enter into an agreement with respect to such life and/or
disability insurance.

33
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 35 of 41

25. (a) Conditioned on your full and faithful
performance of all the material terms and provisions
thereof, we shall pay you a stipend of One Thousand
Five Hundred Dollars ($1,500) on or about the first day
of each month commencing January 1, 1982 and continuing
through September 1, 1982 for Artist's living and other
expenses. The amount of all payments made by us pursuant
to the immediately preceding sentence is herein referred
to as the “Aggregate Stipend." Notwithstanding the
foregoing, if we pay you the advance referred to in
paragraph 25(b) above, then we shall not make any
further monthly stipend payments hereunder after the
date upon which we pay such advance. If the advance
referred to in paragraph 25(b) above does not become
payable by us, then we shall have the right to deduct
the amount of the Aggregate Stipend from any and all
royalties payable to you hereunder.

(b) You acknowledge that prior to the date
hereof we have.paid or incurred approximately Seventeen
Thousand Two Hundred and Forty Dollars ($17,240) (herein-
after referred to as the "Prior Charges") to or on
behalf of Artist for various expenses attributable to
Artist (including, without limitation, living and
transportation expenses and costs of producing demonstra-
tion records). Conditioned on your full and faithful
performance of all the material terms and conditions
hereof, we shall pay you a stipend at the rate of
approximately One Thousand Two Hundred and Fight
Dollars ($1,208) per month during each month remaining
in 1981 after the date hereof for Artist's living and
other expenses. The Prior Charges and all sums paid by
us pursuant to the immediately preceding sentence shall
constitute advances recoupable from any and all royalties
payable to you hereunder.

26. Notwithstanding anything to the contrary
contained herein, Artist shall have the right, during the
term hereof, to perform as a background musician or background
vocalist on phonograph record master recordings for record
companies other than us on the following terms and conditions
only:

(a) Such performance shall be rendered only
in a background capacity and under no circumstances
shall Artist perform as a featured musician or artist;

(b) Neither Artist's name, likeness, nor

biographical material concerning Artist shall be utilized
in any manner in connection with the manufacture, sale,

34
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 36 of 41

or other exploitation of any such phonograph records
embodying any of Artist's performances or in connection
with the advertising thereof, except, that, subject to
our reasonable prior written approval in each instance,
Artist's name may be printed on the liner notes of any
record album embodying Artist's performances in type no
larger nor more prominent than that used for any other
background musician or background vocalist whose perfor-
mance is embodied therein; and

(c) In the event we shall so approve of
Artist's name appearing on such liner notes we shall
receive a credit after Artist's name in substantially
the following form: :

"Courtesy of Chrysalis Records, Inc.".

(d) Such performance shall not interfere
with the performance of Artist's obligations hereunder;
and

(e) We shall have no financial obligation to
you, the Artist or any person, firm or corporation by
reason of such performance by the Artist as a background
musician or background vocalist.

27. If the copyright or other applicable laws of
the United States are hereafter amended to provide for the
payment of public performance royalties in respect of the
public performance in the United States of master recordings
embodied on a record (as opposed to the public performance
of the musical composition embodied thereon) and if we agree
to credit to the royalty accounts of the majority of our
recording artists or the entities furnishing their services
any of the net public performance royalties actually received
by us which are payable solely in respect of the public
performance in the United States, of the Masters hereunder,
then we shall, unless you shall receive payment therefor
directly from a performing rights society or other person,
firm or corporation collecting such payments on your behalf,
credit to your royalty account hereunder an amount equal to
fifty percent (50%) of the net public performance royalties
actually received by us which are payable solely in respect
of the public performance in the United States of the Masters
hereunder, after deduction by us of any and all royalties
payable by us to any person, firm or corporation other than
you with respect to such public performance.

28. Upon your reasonable written request, we
shall consult with you concerning the form and content of

35
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 37 of 41

the cover artwork and liner notes proposed to be utilized by
us in connection with the initial release during the term
hereof of any LP of your recording commitment and, upon your
reasonable request, we shall, prior to our release of such
LP, submit to you or make available to you at our offices in
Los Angeles said proposed cover artwork and liner notes for
your approval, which such approval you agree not to unreason-
ably withhold. Any objections to such material must be
specific, in writing, and received by us within ten (10)
business days after we have submitted or made available to
you such material and such objection shall not be based on
the per unit manufacturing cost of such material. Failure
to submit objections in accordance with the foregoing shall
constitute your approval of such material. In the event of
a dispute between you and us with respect to any such cover
artwork or Liner notes, our good faith decision shall be
final.

If the foregoing correctly reflects your under-
standing and agreement with us, please so indicate by
signing below.

Very truly yours,

CHRYSALIS RECORDS, INC.

By: LL Bare

—

Its:

 

AGREED AND ACCEPTED:

HEAVY WAITE, INC.

By: ‘
Its:

#2013 10/28/81 08895-0007 36
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 38 of 41

JOHN WAITE

Dated: As of November 1, 1981

Chrysalis Records, Inc.
9255 Sunset Boulevard, Ste. 200
Los Angeles, California 90069

Re: Heavy Waite, Inc.
Gentlemen:

Pursuant to an exclusive recording contract between
the undersigned and the above mentioned producer (herein
called "Producer"), Producer is entitled to my exclusive
services for the recording of phonograph records. I have
been advised that Producer is entering into a written agree-
ment with you (herein called the “Agreement"), pursuant to
which Producer is agreeing to furnish to you my recording
services, all upon terms and conditions which have been
fully explained to me.

In consideration of your executing the Agreement
and as a further inducment for you to do so (it being to my
benefit as a recording artist that you execute same), I
hereby agree as follows:

l. I confirm, warrant, guarantee, covenant and
agree that:

(a) Producer has the right, insofar as I am
concerned, to enter into the Agreement and to assume
all of the obligations, warranties and undertakings to
you on the part of Producer therein contained, and
Producer will continue to have such right during the
term of the Agreement and thereafter until all said
obligations, warranties and undertakings have been
fully performed and discharged.

EXHIBIT A
Case 1:19-cv-01091-LAK _ Document 51-1 Filed 06/26/19 Page‘39 of 41

(pb) All of the warranties, representations,
covenants and agreements on the part of Producer contained
in the Agreement, which concern me, are true and correct.

(c) I will duly and to the best of my ability
perform and discharge all of the obligations and under-
takings contained in the Agreement insofar as the same
are required of me and to the extent which Producer has
undertaken to procure my performance thereof.

2. If during the term of the Agreement or any
extensions or renewals thereof Producer shall cease to be
entitled to my recording services in accordance with the
terms of the Agreement, or if Producer shall fail or refuse
to furnish my recording services to you, I shall, at your
request, do all such acts and things as shall give to you
the same rights, privileges and benefits as you would have
had under the Agreement if Producer had continued to be
entitled to my recording services and if Producer had continued
to furnish my services to you, and such rights, privileges
and benefits shall be enforceable in your behalf against me.

3. You have the exclusive right to use and
publish and to permit others to use and publish my name
(both legal and professional) and likeness for advertising
and purposes of trade and otherwise, without restriction, in
connection with your record business and record-related
products, and you have the right to refer to me as your
exclusive artist.

4. I shall not, during the term of the Agreement

or any extensions or renewals thereof, perform for anyone
other than you or Producer for the purpose of making phono-
graph records, and I shall not; prior to the later of the
following dates, perform for anyone other than you, for the
purpose of making phonograph records, any selection embodied
in any recording which shall have been conveyed to you or ta
which you shall have been entitled under the Agreement:
(i) the date five years subsequent to the date on which such
selection shall have been last recorded under the Agreement,
or (ii) the date two (2) years subsequent to the expiration
or termination of the term of the Agreement.

5. No termination of the Agreement shall operate
to diminish my. liability or obligation hereunder without
your written consent.

6. You may in your own name institute any action
or proceeding against me to enforce your rights under the
Agreement and under this guarantee, or pursuant to my recording
contract with Producer.

A-2
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 40 of 41

q. I expressly acknowledge that my and Pro-
‘GQucer's services hereunder and under the Agreement are of a
special, unique, and intellectual character which give them
peculiar value, and that in the event of a breach by me or
Producer of any term, condition, or covenant hereof or of
the Agreement, you will be caused irreparable injury. I
expressly agree that in the event Producer or I shall breach
any provision hereof or of the Agreement, you shall be
entitled to injunctive relief and/or damages, as you may
deem appropriate, in addition to any other rights or remedies
available to you, and you shall have the right to recoup any
such damages resulting from any such breach from any monies
which may be payable to me or Producer hereunder or under
the Agreement. ,

8. I shall look solely to Producer for any and
all royalties, recording fees and other monies which shall
be payable to me with respect to the making of all recordings
under my recording contract with Producer and in connection
with your manufacture and sale of records embodying said
recordings and your exploitation of said recordings, all
throughout the world.

9. I warrant and represent that pursuant to my
exclusive recording contract with Producer, I am entitled to
receive, in respect solely of the services rendered by me
thereunder and for your benefit pursuant to the Agreement,
at a minimum the sum of Six Thousand Dollars ($6,000.00)
each per annum during the term of the Agreement, whether or
not said term is extended or suspended. I further warrant
and represent that in the event the California Code of Civil
Procedure Section 526 and/or the California Civil Code
Section 3423 is amended or supplemented to provide that the
minimum compensation under an enforceable personal services
contract entered into prior to the effective date of such
amendment shall be a sum greater than Six Thousand Dollars
($6,000.00) per annum, that the provisions of my exclusive
recording contract with Producer are automatically deemed
amended pursuant to the provision thereof so as to provide
for me to receive annual compensation pursuant to said
exclusive recording contract in the amount the applicable
amended or supplemented law specifies. Hereinafter said Six
Thousand Dollars ($6,000.00) or other minimum compensation
is referred to as "Minimum Compensation." In the event, for
any reason whatsoever, Producer shall fail to pay to me the
applicable Minimum Compensation per annum during the term of
the Agreement, whether or not said term is extended or
suspended, you agree, provided that I am not in breach of
any of the terms and provisions hereof or if the Agreement,
to pay to me an amount which when added to the amount (if
Case 1:19-cv-01091-LAK Document 51-1 Filed 06/26/19 Page 41 of 41

any) so paid to me by Producer shall equal the applicable
Minimum Compensation per annum during the term of the Agree-
ment, ‘which payment shall constitute an advance against and
be recoupable from any and all monies payable under my
contract with Producer or under the Agreement. You acknowl-
edge and agree that your such agreement shall apply regardless
of whether the provisions of Paragraph 2 hereof shall become
applicable. I acknowledge and confirm that your such agree-
ment is intended to establish and preserve your right to
injunctive relief to prevent a breach by Producer and/or me
of the agreement and/or of the provisions of this letter
agreement. Accordingly, it is your and my mutual intention
that your such agreement be interpreted and construed in

such a manner as to comply with the provisions of Section 3423
(Fifth) of the California Civil Code concerning the availabi-
lity of injunctive relief to prevent the breach of a contract
in writing for the rendition or furnishing of personal
services.

Very truly yours,

—Yohnn Wacte

— _SORN Wake ————

 

AGREED AND ACCEPTED:

HEAVY WAITE, I

By: Js Wes rane

An A -gnatory

 

CHRYSALIS RECORDS, INC.

~

By:
“An Authorized Signatory
